Matter of Kaci C. (Anonymous) (John C. (Anonymous)) (2016 NY Slip Op 00686)





Matter of Kaci C. (Anonymous) (John C. (Anonymous))


2016 NY Slip Op 00686


Decided on February 3, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-03884
 (Docket No. N-4458-13)

[*1]In the Matter of Kaci C. (Anonymous). Orange County Department of Social Services, petitioner-respondent; 
andJohn C. (Anonymous), respondent-appellant, et al., respondent.


Nicole D. Gadbois, Poughkeepsie, NY, for appellant.
Langdon C. Chapman, County Attorney, Goshen, NY (Linda Pierson DaSilva of counsel), for petitioner-respondent.
Jessica Bacal, Mount Kisco, NY, attorney for the child.

DECISION & ORDER
Appeal from an order of the Family Court, Orange County (Lori Currier Woods, J.), dated March 3, 2014. The order adjourned the proceeding in contemplation of dismissal, upon certain conditions. Assigned counsel has submitted a brief in accordance with Anders v California  (386 US 738), in which she moves to be relieved of the assignment to prosecute this appeal.
ORDERED that the appeal is dismissed, without costs or disbursements; and it is further,
ORDERED that counsel's application to be relieved of the assignment to prosecute this appeal is denied as academic.
The father in this child protective proceeding appeals from an order adjourning the proceeding in contemplation of dismissal, upon certain conditions, without a finding of neglect. The appeal must be dismissed as academic, since the proceeding has been dismissed in accordance with that order.
DILLON, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court